UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): June 18, Gulf Onshore, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 01-28911 (Commission File Number) 91-1869677 (IRS Employer Identification Number) 4310 Wiley Post Rd., Ste. 201 Addison Texas 75001 Address of principal executive offices) 972-788-4500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Acquisition of Oil, Gas and Mineral Leases On June 19, 2008, Gulf Onshore, Inc. (the “Company”), and Roboco Energy, Inc., a Texas corporation, entered into a Purchase and Sale Agreement (the “Agreement”) to acquire a 75% Net Revenue Interest in approximately 1,000 acres of oil, gas and mineral leases in Anderson County, Texas (the “Lease”).There are two producing wells on the property, and additional well sites to drill. The
